Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/2021.
Applicant’s election without traverse of 15-21 in the reply filed on 2/10/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitations in claims:
 (related to claim 1), “wherein the dielectric lines (see also, rejection under 35 U.S.C. 112(b), in section 2,below) have a lowermost surface lower than a lowermost surface of the metal lines of the second grating”, (claim 1, Ln 9-10),  
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If 
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 15-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 15, the instant claim recites limitation “wherein the dielectric lines have a lowermost surface lower than a lowermost surface of the metal lines of the second grating " (claim 15, line 9-11).  It is unclear whether the second recited “the dielectric lines” was intended to relate back to “dielectric lines (line 4) or to “dielectric lines (line 9). Please see the drawing objection for the same limitation in section 1, above. Clarification and/or correction are/is required. For the purpose of examination, the examiner shall interpret any set of dielectric lines as appropriate to 
Regarding Claims 16-20, these are indefinite because of their dependency status from claim 9. 
Regarding Claim 21, this is indefinite because of its dependency status from claim 9, and further because the limitation “limitation “wherein the first and second dielectric materials are different", (claim 21, lines 3-4), where the first and second dielectric materials lack proper antecedent. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bristol et al. (US 2015/0171010 A1; hereinafter Bristol).

Regarding Claim 15, Bristol teaches an interconnect structure for an integrated circuit, the interconnect structure comprising (see the entire document and all relevant figures, specifically, Fig.2A, 3A-F, and as cited below; See also drawing objection in section 1, and rejection under 35 U.S.C. 112(b), in section 2, supra): 

a second layer of the interconnect structure (314 and 322; [0079] )disposed above the first layer of the interconnect structure (300), the second layer comprising a second grating of alternating metal lines (322) and dielectric lines (314) in a second direction, perpendicular to the first direction (shown), wherein the dielectric lines (314) have a lowermost surface lower than a lowermost surface of the metal lines of the second grating ([0096]), wherein the dielectric lines of the second grating (314) overlap and contact, but are distinct from, the dielectric lines of the first grating (304); and 
a region of dielectric material disposed between the metal lines of the first grating (306) and the metal lines of the second grating (322), and in a same plane as upper portions of the dielectric lines of the first grating (304) and lower portions of the dielectric lines of the second grating (314), the region of dielectric material comprising a bottom-up fill dielectric material (316 shown in fig.3F and 320 in fig.320).  
Regarding Claim 20, The interconnect structure of claim 15, Bristol (Fig.3G) discloses a conductive via (318; fig.3G) disposed between and coupling a metal line of the first grating (306) to a metal line of the second grating (322), the conductive via in the same plane as the region of dielectric material (fig.3G-3I).  
Regarding Claim 21,The interconnect structure of claim 15, Bristol discloses wherein the dielectric lines (314) of the first grating comprise a first dielectric material .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bristol.
Regarding Claim 16, The interconnect structure of claim 15, Bristol does not particularly disclose wherein the bottom-up fill dielectric5 App. No. 16/346,256Examiner: Kolahdouzan, HajarDocket No.: P109510PCT-USArt Unit 2898material comprises a void trapped therein.  
However as applicant [0076] discloses that voids formed in the bottom-up fill dielectric are the result of the ash process for removing the blocking layer.
Since Bristol ([0109], [0068]) is using the same process to remove the same blocking layer material therefore it would have been obvious to result in the same situation in this case having voids in the bottom-up fill dielectric material (See MPEP § 2112.01.II.).
Regarding Claim 17, The interconnect structure of claim 15, Bristol does not particularly disclose wherein the bottom-up fill dielectric material comprises a blocking layer trapped therein, the blocking layer distinct from the bottom- up fill dielectric material.  
However as applicant [0074] discloses that parts of the blocking layers are trapped in the bottom-up fill dielectric as the result of the ash process for removing the blocking layer.
Since Bristol ([0109], [0068]) is using the same process to remove the same blocking layer material therefore it would have been obvious to result in the same situation in this case having blocking layers trapped in the bottom-up fill dielectric material.

3.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bristol in view of Park et al. (US 20170062217 A1; hereinafter Park).

Regarding Claim 18, The interconnect structure of claim 17, Bristol ([0055], [0068], [0082], and [0085]) discloses wherein the blocking layer comprises carbon-based material.
Bristol does not particularly discloses wherein the blocking layer comprises an aliphatic hydrocarbon having a head group.  
Park ([0056]) discloses that one of the well-known carbon-based material in semiconductor manufacturing is aliphatic hydrocarbon.
. 
4.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bristol in view of Mayer et al. (US 2009/0280649 A1; Hereinafter Mayer).
Regarding Claim 19, The interconnect structure of claim 15, Bristol does not particularly discloses wherein the bottom-up fill dielectric material comprises a metal oxide.  
Mayer ([0360]) discloses bottom-up fill dielectric material comprised of metal oxide.
Therefore it would have been obvious in the art before the filling of the application to have a metal oxide as the dielectric layer since these material make results in minimizing both leakage current and power consumption.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898  


/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        May 7, 2021